242 F.3d 1028 (11th Cir. 2001)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.BYRON KEITH THOMAS, Defendant-Appellant.
No. 99-12367D. C. Docket No.  98-08105 CR-DTKH
UNITED STATES COURT OF APPEALSELEVENTH CIRCUIT
Feb. 23, 2001March 9, 2001

[Copyrighted Material Omitted]
Appeal from the United States District Court for the Southern District of Florida
Before CARNES and MARCUS, Circuit Judges, and HAND*, District Judge.
CARNES, Circuit Judge:


1
On June 29, 1998, a confidential informant met with Byron Keith Thomas at his  residence and bought one rock of crack cocaine from him for $20.00. The same  informant met with Thomas again on July 8 of that same year at or near his  residence, and again purchased a rock of crack cocaine for $20.00. On July 15,  1998, an officer engaged in surveillance of Thomas' residence observed Thomas  exchange money for what appeared to be a rock of crack cocaine. A search warrant  was executed on Thomas' residence two days later. The search turned up a rifle  wrapped inside a comforter located in a closet near the front door of the house.  A second weapon, another rifle, was found inside Thomas' pickup truck which was  parked in the driveway of the residence. As for cash, $110.00 was found in a  wallet containing Thomas' driver's license, and $1,200.00 in cash was found on  the top of a dresser in the living room. No cocaine was found at Thomas'  residence, and no fingerprints were recovered from the weapons.


2
Thomas was charged in an indictment with one count of unlawful possession of  firearms by a convicted felon, in violation of 18 U.S.C.  922(g) and  924(a)(2), and two counts of possession with intent to distribute crack cocaine,  in violation of 21 U.S.C.  841(a)(1). The possession with intent to distribute  counts arose from the June 29 and July 8, 1998 transactions with the  confidential informant. After a jury panel had been selected, Thomas pleaded  guilty to the two drug counts, but proceeded to trial on the firearms count.


3
Before opening statements, Thomas moved the court to exclude certain testimony  relating to the drug transactions in which he had been involved, because he had  pleaded guilty to the counts stemming from those transactions. The district  court, however, denied the motion and admitted that testimony at trial on the  grounds that it was relevant to prove Thomas had knowingly possessed the  firearms. The court found that the probative value of that evidence outweighed  any prejudice. The court gave the jury a limiting instruction, stating: "[T]he  testimony regarding drug activity may be admitted simply for the limited purpose  of looking at whether the government is able to establish that these guns were  knowingly possessed."


4
Thomas presented as his sole witness his wife. She testified that after finding  the two rifles in her son's room she placed one in the closet and the other in  the truck without ever telling her husband about them. She also claimed that the  cash found during the search belonged to her. Notwithstanding the testimony of  Thomas' wife, the jury convicted him of the firearms count.


5
At sentencing, Thomas sought a two-level downward adjustment for acceptance of  responsibility based on his guilty plea to the two drug counts. The district  court indicated that it would grant such a reduction if it were authorized to do  so, but the court concluded that under the law of this circuit it lacked the  authority to grant the reduction because Thomas had failed to accept  responsibility for all three of the crimes charged against him in the  indictment. In this appeal, Thomas raises four issues.

I.

6
First, Thomas contends that the district court erred in admitting at his trial  on the firearms count evidence of the drug transactions in which he had engaged,  the transactions that had led to the two counts to which he had pleaded guilty  before the trial on the firearms count began. One of the elements of the crime  of being a felon in possession of a firearm, and the only element that was in  dispute at the trial of this case, is that the felon was knowingly in possession  of the firearm. See United States v. Billue, 994 F.2d 1562, 1565 n.2 (11th Cir.  1993). At trial Thomas took the position that the rifles were not his and that  he had not been aware of their presence. We review evidentiary rulings for an  abuse of discretion. See United States v. Walker, 59 F.3d 1196, 1198 (11th Cir.  1995).


7
In a similar situation, the Court of Appeals for the Ninth Circuit held that  evidence of possession of illegal drugs is relevant to determining whether a  defendant knowingly possessed a weapon found in close proximity to drugs. See  United States v. Butcher, 926 F.2d 811, 815 (9th Cir. 1991). In that case, drugs  found in the truck the defendant was driving at the time of his arrest were held  to be relevant to proving that he knowingly possessed, in violation of   922(g)(1), a weapon found in the same vehicle.1 Id. The Court noted the strong  correlation between narcotics sales and the possession of firearms and held that  the presence of the illegal drugs was "inextricably intertwined" with the  possession of the weapon found in the defendant's truck. Id. at 816. In this  type of situation, the Court held that the policies underlying Rule 404(b) are  inapplicable where some of the offenses committed in a single criminal episode  become "other acts" merely because the defendant is not indicted for all  possible crimes. Id.2


8
Similarly, the Court of Appeals for the Eighth Circuit has held that evidence of  drugs and "drug paraphernalia" (electronic scales, a razor blade, a sifter,  one-gram vials, and a funnel) is admissible to prove possession by a convicted  felon of firearms found in the same room, in violation of 18 U.S.C. App.   1202(a)(1).3 See United States v. Simon, 767 F.2d 524, 527 (8th Cir. 1985). The  Court reasoned that because of the known correlation between drug dealing and  weapons, evidence the defendant was engaged in packaging drugs at the time of  his arrest tended to prove that the guns found in the room were knowingly in his  possession. Id.4


9
The Court of Appeals for the Eighth Circuit in United States v. Fuller, 887 F.2d  144, 147 (8th Cir. 1989), again held that the district court did not abuse its  discretion in admitting "drug paraphernalia" (which is not further defined) into  evidence, this time in order to show the motive of a defendant charged with  violating 18 U.S.C.  922(g)(1). The district court in that case excluded  several capsules of heroin found in the apartment where the defendant was  arrested for possession of a sawed-off shotgun, ruling that the prejudice  outweighed the probative value. Id. The Eighth Circuit, however, cited its  earlier decision in Simon for the proposition that there is a "close and  well-known connection between firearms and drugs" and, with little discussion,  held that the drug paraphernalia was not inadmissible evidence of other crimes  under Rule 404(b). Id.


10
Thomas points out that his situation is distinguishable because no drugs were  found during the July 17 search of his residence during which the weapons were  found. We hold, however, that the evidence of his drug trafficking was in  sufficiently close proximity, temporally and physically, to be relevant to  proving that he knowingly possessed the weapons. The fact that Thomas was  engaged in selling crack from his home is relevant evidence from which to infer  that he knowingly possessed rifles found in the closet of that home and in his  truck parked in the driveway of that home.5 Indeed, although the drugs in  Butcher were found at the same time and in the same place as the handgun found  in that defendant's truck, weapons later found in his apartment were also  admitted to prove knowing possession of the handgun. Butcher, 926 F.2d at 816.


11
Moreover, we have previously held, like the Ninth Circuit, that the policies underlying Rule 404(b)6 are inapplicable when some of the offenses committed as  part of a single criminal episode become "other acts" merely because the  defendant is not indicted for all of his actions, see United States v. Aleman,  592 F.2d 881, 885 (5th Cir. 1979), or, as here, where the defendant pleads  guilty to some of the charges. The evidence of Thomas' drug trafficking at his  residence did not amount to the use of bad character evidence to convict Thomas  of being a felon in possession of firearms because the two offenses were not  "wholly separate and independent crimes." See id. The evidence of Thomas' drug  trafficking was admitted to prove knowing possession of the firearms, not  character.


12
We note also that the district court gave the jury an appropriate limiting  instruction that the testimony of drug sales by Thomas was only to be used for  the purpose of determining knowing possession of the firearms. Considering all  the circumstances, we hold that the district court did not abuse its discretion  by finding that the probative value of the evidence was not substantially  outweighed by unfair prejudice.7

II.

13
The second issue Thomas raises involves admission into evidence over his  objection of his 1997 conviction for discharging a firearm from a vehicle, the  facts of which arose in connection with a robbery during drug-related  transactions. Thomas did not raise this issue in his initial brief to us, and  only mentions it in a cursory fashion in his reply brief. Accordingly, Thomas  has abandoned the issue. See United States v. Stinson, 97 F.3d 466, 470 n.2  (11th Cir. 1996) ("Issues that clearly are not designated in the initial brief  ordinarily are considered abandoned.") (citation and quotation marks omitted);  Hartsfield v. Lemacks, 50 F.3d 950, 953 (11th Cir. 1995) (same); United States  v. Oakley, 744 F.2d 1553, 1556 (11th Cir. 1984) (arguments made for the first  time in a reply brief are not properly before the Court).

III.

14
The third issue Thomas raises concerns the district court's denial of his  request for a U.S.S.G.  3E1.1(a) two-level reduction in his offense level for  acceptance of responsibility. Although sympathetic to Thomas' request, the  district court denied it based on United States v. Bourne, 130 F.3d 1444 (11th  Cir. 1997). That case involved a defendant who had pleaded guilty to three  counts of bank robbery, and had been awarded the two-level reduction authorized  by  3E1.1(a). Id. at 1446. However, the defendant had been denied the  additional level of reduction authorized by  3E1.1(b) when the guilty plea  evidencing an acceptance of responsibility is provided in a timely enough  fashion to be of extra benefit and value to the government. Id. at 1446-47. The  guilty plea to one of the three robberies charged in the indictments in Bourne  had been sufficiently timely, but not so the guilty plea to the other two  robberies. Id. Rejecting the defendant's argument that one out of three was good  enough, we held that: "[t]o be entitled to an adjustment a defendant must accept  responsibility for each crime to which he is being sentenced," and explained the  rationale was that otherwise a defendant would receive a benefit on the sentence  for all the crimes for which he was convicted even though he had not accepted  responsibility for all of them. Id. at 1447 (citations omitted).


15
Although Bourne dealt with the additional one-level reduction under  3E1.1(b),  its reasoning is equally applicable to the basic two-level reduction under  subsection (a) of the same provision. Other circuits that have addressed this  and similar issues have reached the same conclusion. See United States v.  Chambers, 195 F.3d 274, 277-79 (6th Cir. 1999) (defendant not entitled to  sentence reduction under  3E1.1 where he stipulated at trial to only one of the  three counts of which he was convicted); United States v. Ginn, 87 F.3d 367,  370-71 (9th Cir. 1996) (defendant not entitled to three-point downward  adjustment under  3E1.1 when he does not accept responsibility for all of the  counts of which he is convicted); United States v. Kleinebreil, 966 F.2d 945,  952-53 (5th Cir. 1992) (defendant not entitled to two-level reduction under   3E1.1(a) where he only accepted responsibility for two of the three counts of  which he was convicted); United States v. McDowell, 888 F.2d 285, 292-93 (3d  Cir. 1989) (downward adjustment under  3E1.1 is made only after all counts are  combined and no adjustment is available where defendant obstructed justice as to  one of the three counts to which he pleaded guilty).


16
The decision line of the other circuits makes good sense. When a defendant  indicted on multiple counts goes to trial on any of those counts, the systemic  costs of trial are not obviated although they may be reduced to some extent. In  the same vein, a defendant who is unwilling to accept responsibility for some of  the charges against him has not really "come clean" and faced up to the full  measure of his criminal culpability. We align ourselves with the other circuits  that have addressed the issue and hold that acceptance of responsibility is all  or nothing under  3E1.1. A defendant who fails to accept responsibility for all  of the crimes he has committed and with which he has been charged is entitled to  nothing under  3E1.1.

IV.

17
The fourth and final issue Thomas raises concerns the decision in Apprendi v.  New Jersey, 530 U.S. 466, 120 S. Ct. 2348 (2000). Ordinarily, the maximum  sentence for being a felon in possession of a firearm, in violation of 18 U.S.C.   922(g), is ten years. 18 U.S.C.  924(a)(2). However,  924(e)(1) authorizes a  punishment of not less than fifteen years (which means up to life imprisonment,  see United States v. Brame, 997 F.2d 1426, 1428 (11th Cir. 1993)) for violation  of  922(g) where the defendant has previously been convicted of three violent  felonies or serious drug offenses. That provision authorized the district court  to sentence Thomas to 295-months.8 But, Thomas says, the indictment in the case  did not charge him with having been convicted of the necessary three prior  offenses, and the jury did not find beyond a reasonable doubt that he had been  convicted of those offenses. Thomas contends that absent inclusion in the  indictment and reflection in the jury verdict, his prior convictions cannot  affect the maximum sentence to which he is exposed.


18
Thomas recognizes that his contention is inconsistent with Almendarez-Torres v.  United States, 523 U.S. 224, 118 S. Ct. 1219 (1998), but he argues that the  Supreme Court indicated in Apprendi that it may overrule Almendarez-Torres on  some future occasion. Thomas' urging that we should get ahead of the Supreme  Court and beat it to the punch by overruling Almendarez-Torres ourselves  overlooks the very basic fact that we cannot overrule Supreme Court decisions.  As we explained in United States v. Guadamuz-Solis, 232 F.3d 1363 (11th Cir.  2000), we are bound to follow Almendarez-Torres unless and until the Supreme  Court itself overrules that decision.


19
AFFIRMED.



NOTES:


*
 Honorable William B. Hand, U.S. District Judge for the Southern District of  Alabama, sitting by designation.


1
 Similar to Thomas' trial, Butcher's defense was that he was unaware of the  presence of the gun and his wife testified that the gun belonged to her, she  placed it in the truck, and she never told him it was there.


2
 Those policies would similarly be inapplicable here, where the defendant pleaded  guilty to some, but not all, of the charges stemming from a single criminal  episode.


3
 Section 1202 was the statutory forerunner of  922(g). See United States v.  Buggs, 904 F.2d 1070, 1075 n.8 (7th Cir. 1990).


4
 The Court of Appeals for the First Circuit has held that portions of a  tape-recorded conversation between a defendant, charged with unlawful firearm  possession by a convicted felon, and an informant in which the defendant offered  to sell Valium were improperly admitted because the prejudicial value of that  evidence outweighed its probative value under Rule 403. See United States v.  Currier, 821 F.2d 52, 56 (1st Cir. 1987). Central to that conclusion in Currier  was the fact that "the government presented ample other proof that the defendant  in fact possessed the gun," including a recorded conversation in which the  defendant negotiated with an undercover agent about the sale of the gun and  touted its use, id. at 54- 56, and in that case "the defendant did not argue  that the gun he was charged with possessing could have belonged to someone else  in his apartment," id. at 56 n.6. By contrast, that is precisely what the  defendant in this case argued, and the evidence against him was not nearly as  ample as that against the defendant in Currier.


5
  The evidence of drug sales by Thomas at his residence, coupled with (1) Thomas'  1997 conviction for discharging a firearm from a vehicle in connection with a  robbery during drug-related transactions, and (2) the large amount of cash found  at Thomas' residence during the July 17 search, supports the inference that  Thomas was using the weapons found at his residence to protect the drug business  he was conducting there. See Butcher, 926 F.2d at 816 (noting "nexus between  guns and narcotics, and between guns and other guns"); Simon, 767 F.2d at 527  ("Firearms are known `tools of the trade' of narcotics dealing because of the  dangers inherent in that line of work.") (citation omitted); see also United  States v. Martinez, 938 F.2d 1078, 1083 (10th Cir. 1991) ("in admitting firearms  and large amounts of cash, courts have recognized the high level of violence  that is not uncommonly associated with the drug distribution business and the  prevalence in this business of large-scale cash transactions") (citations  omitted).


6
  Rule 404(b) is intended to prevent use of a defendant's bad character to convict  him of the charged offense. See United States v. Aleman, 592 F.2d 881, 885 (5th  Cir. 1979) ("The extrinsic acts rule is based on the fear that the jury will use  evidence that the defendant has, at other times, committed bad acts to convict  him of the charged offense.").


7
  Thomas also argues that the district court improperly admitted evidence of his  drug dealing to prove his motive for possessing the firearms (i.e., that he  possessed his firearms to protect his drug dealing). He points out that we have  held that  922(g) is a strict liability offense, see United States v.  Deleveaux, 205 F.3d 1292, 1298 (11th Cir. 2000), and concludes that evidence as  to his motive for possessing the firearms is improper. Although the crime of being a felon in possession of a firearm does not require  any specific intent, see United States v. Jones, 143 F.3d 1417, 1419 (11th Cir.  1998), the evidence relating to Thomas' drug dealing proves not only his motive  for possessing the firearms, but also that he knowingly possessed the firearms.  As such, it was properly admitted to prove one of the elements of the offense.  See Deleveaux, 205 F.3d at 1298 ("The prosecution need show only that the  defendant consciously possessed what he knew to be a firearm.").


8
  Thomas also pleaded guilty to two counts of possession with intent to distribute  cocaine base, in violation of 21 U.S.C.  841(a)(1). He received a sentence of  240 months as to each of those counts, which he does not challenge here. The  sentences as to all three counts are to be served concurrently.